 FRANKLIN PARK MALL, INC.21Franklin Park Mall, Inc.and Service Employees, LocalNo. 3 affiliated with Service Employees Internation-alUnion,AFL-CIO-CLC. Cases 8-CA-7469 and8-RC-8874June 26, 1974DECISION, ORDER AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERS KENNEDYAND PENELLOOn March 29, 1974, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and the Respondentfiled cross-exceptions and a supporting brief, and abrief in answer to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.charge filed on February 1, 1973, by Service EmployeesInternational Union, AFL-CIO, Local No. 3, herein calledthe Union, a complaint issued on March 16, 1973, againstFranklin Park Mall, Inc., herein called the Respondent orthe Company. In the representationcase apetition for anelection was filed by the Union and a Board-conductedelection washeld on January 25, 1973; the Board thereafterordered a hearing upon the Union's objections to theCompany's conduct affecting the results of the election.'The two cases were joined for single hearing, which was heldon January 30 and 31, and February 1 and 19, 1973, atToledo, Ohio. The issues are whether the Respondent vio-lated Section 8(a)(1) and (5) of the Act, and whether itimproperly interfered with the conduct of the election.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Respondent is a Maryland corporationengaged inToledo, Ohio, in the operation of a shopping center, whichincludes the rental of its facilities to corporations engagedin interstate commerce. Annually, in the course ofits busi-ness,the Respondent receivesin excessof $100,000 in grossrevenues from the rental of such facilities, of which in excessof $25,000 isreceived from tenants who annually ship goodsvaluedin excessof $50,000 from Ohio locations directly topoints located outside the state. I find that the Respondentis engagedin commerce within the meaning of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Franklin Park Mall, Inc., Toledo, Ohio, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.IT IS FURTHER ORDERED that the election conductedherein on January 25, 1973, be, and it hereby is, setaside.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]i Inasmuch as we agreewith theAdministrative Law Judge's finding thatthe unfair labor practices committed by the Respondent were not so seriousand-pervasive as to preclude the holding of a fair second election, we finditunnecessary to pass upon his findmg that the Union possessed a majorityof authorization cards from the employees in the unit at the time of itsdemand for recognition and bargaining.DECISIONTHOMAS A. Ricci, Administrative Law Judge: This is aconsolidated proceeding, joining a complaintcase, 8-CA-7469, with a representationcase,8-RC-8874. Upon aIITHE LABORORGANIZATION INVOLVEDI find that Service Employees,LocalNo. 3, affiliated withService Employees InternationalUnion, AFL-CIO-CLC,is a labor organization within the meaning of Section 2(5)of the Act.IIITHE UNFAIR LABOR PRACTICESA. A Picture of the CaseIn December of 1972 the Union obtained authorizationcards from some of the employees of the Respondent, amaintenanceand cleanup group, and took steps to becometheir collective-bargaining agent. It demandedrecognitionas exclusive representative, which was refused, and filed anelection petition with the Board. It lost the election and thenfiled objections and a refusal to bargain charge. Accordingto the complaint, and the objections, between the time of thedemand-about December 13, 1972-and the date of theelection-January 25, 1973, and thereafter, the Respondentrestrained and coerced the employees in violation of Section8(a)(1) of the Act; part of this conduct, as charged in theUnion's objections, also improperly interfered with the elec-tion. The complaintalso allegesthat the unfair labor prac-tices committed by agents of the Respondent were so1The name of the Union was changed after issuance of the complaint andisnow as setout in the caption to this Decision.212 NLRB No. 13 22DECISIONSOF NATIONALLABOR RELATIONS BOARDpervasive and substantial as to make it impossible to holda fair new election now, that any expressions of attitude thatmight be voiced in secret ballot by the employees nowwould be unreliable in consequence of the threats and thecoercive conduct to which they have been subjected. Forthese reasons the theory of complaint is that the Respondentmust be found to have unlawfully refused to bargain, inviolation of Section 8(a)(5), and must therefore be orderedto bargain now without any further processing of the repre-sentationproceeding.It seems clear on the total record that the principal issueinvolved, if not the only question of true import, is whetherwhat unfair labor practices may have been committed wereof such a nature as to justify an immediate affirmative bar-gaining order. A representative of the Union entered a for-mal appearance on the first day of the hearing, but theUnion did not otherwise participate in the consolidatedhearing. The General Counsel called an agent of the Unionas one of his witnesses, but he only testified to the fact hewrote a letter of demand to the Company. No witnesseswere called by anyone in support of the objections. Underthe scheme of the statute as a whole the General Counsel,as the representative of the Regional Director, stays neutralas to the merits of objections filed in representation cases.Whether or not a second election should be held in anyrepresentation case, therefore, is no concern of his. Thismeansthat in this case, the Union has very little, if any,interest in a new election, if only because it ignored theopportunity afforded by the Regional Director's decision tohold a hearing on its objections. It is also strong indicationthat even assuming there were violations of Section8(a)(1)requiring the posting of notices by the Company, the Unioncares little about going to a new election now. And perhapsits apparent indifference to anything short of an out-and-out order to bargain is explained by other objective consid-erations. In a unit of 17 employees-2 of the original 19were guards and therefore to be excluded from the count-9signed authorization cards in favor of the Union before theCompany's refusal to bargain and insistence upon an elec-tion.All nine of these voluntarily quit the Respondent'semploy shortly thereafter.B. FormatThe grouping of employees which the Union sought torepresent was a maintenance department, in which the menworked at cleaning the mall, making minor repairs on suchthings as light switches, or on damages to the physical prop-erty, grounds-keeping outside the building, and performingsecurity functionsMost of the men worked at night, whenthe mall is closed to the public, and a few during the day.On December 13, 1972, the Union delivered a letter to theCompany asserting it represented a majority of these em-ployees, demanding recognition and collective-bargainingrights, and offering to submit its cards to a card check. Theletter described the unit as "janitorial, maintenance, andyard maintenance, excluding officers, office help, guardsand supervisors." The Company responded by letter datedDecember 15, denying recognition and suggesting that theUnion establish its asserted majority status via a Boardelection. The Union filed its petition on December 18, andon January 4 the parties met in the Board's Regional Office,where they agreed to a consent election. I find, as the partiesthen agreed, that the following unit is appropriate for pur-poses of collective bargaining within the meaning of Section9(b) of the Act.All maintenance employees, porters and janitorial em-ployees but excluding all office clerical employees andprofessional employees, guards and supervisors as de-fined in the Act.Ialso find that on December 15, 1972, and thereafter, theRespondent refused to bargain with the Union.The parties stipulated that at the time of demand andrefusal there were 19 persons at work within the mainte-nance group. At the hearing the General Counsel arguedthat of these, three must be excluded from the test of majori-ty;Carrico and Granger because they were guards, andStacey on the ground he was a supervisor. The Respondentwould include all three. I find that Carrico and Grangerwere guards and therefore properly not includable withinthe unit of essentially nonguard employees. Their dutieswere to look after security, they expelled from the mall anymember of the public whose activities were adverse to theCompany's proper activities, they were expected to call thepolice whenever a situation seemed aggravated, they pa-trolled to check on locked doors at night, and they protectedthe property from damage by the public. They wore regularguard uniforms, with a suit patch reading "Security, Frank-lin Park Mall," and a badge reading "Special Police, Stateof Ohio." Their status as guards is not extinguished by thefact they were also expected to pick up litter as they pa-trolled, do some regular maintenance work when time per-mitted, and even paint, repair walls, or shovel snow in theunusual situations when such help was needed.Exclusion of Carrico and Granger reduces the total num-ber of employees in the unit to 17. Of these, nine signedunion membership cards. The cards, all received in evi-dence, are clear and unequivocal applications for member-shipand authorization for immediate and regularrepresentation in collective bargaining. There is no evidenceworthy of comment casting any doubt upon the intentionof any of these nine employees to authorize the Union to actas their bargaining agent. Four of the cards are dated De-cember 7, three December 8, one December 10, and oneDecember 13. I find that on December 15, 1972, when theRespondent rejected the Union's demand for recognition,the Union represented a majority of the employees in theappropriate bargaining unit.The status of Stacey, whose alleged supervisory standingwas disputed, is therefore now a mooted question. When anassistant manager named Barry left the Company early inSeptember of 1972, Stacey was put in charge of mainte-nance. A notice was posted to that effect. Exactly what waswritten there is not quite clear. One witness said it calledhim "their maintenance supervisor"; another recalled thewords as saying "Stacey was taking over as supervisor"; athird testified the notice said "Stacey would be responsiblefor. . . . Ordering any special assignments that had to bedone or working overtime or something like that"; and afourth witness that it said Stacey "would be taking over FRANKLIN PARK MALL, INC.23maintenance." Stacey had been a daytime security guard. InSeptember he went to nights, working from 11 p.m. to 7a.m., normally. He went from hourly pay to salary, andstopped punching the timeclock; he was no longer paid forovertime. At night he used to check the doors to see thatthey remained locked, but essentially he did the same workon a full-time regular basis as the other night shift mainte-nance men-cleaning, including the toilets, repairing what-ever needed attention, and even shoveling snow.'The test of a man's supervisory status turns on what hedoes while at work, the level of authority he exercises onbehalf of the employer over the rank-and-file. Several wit-nesses said they deemed themselves "responsible" to Sta-cey; one said he felt responsible to Manager Duffy, and notStacey.When Stacey arrived for work at night he found aschedule of work hours for the men on the night shift al-ready made out, and a note from Manager Duffy listing anyspecial chores that had to be looked after. All thewitnessesagreed that they normally did their assigned work withoutdirection by Stacey, and that he only told them what to dowhen there were unusual or special things that had to bedone. Stacey checked their timecards after the shift andnoted they had worked as scheduled; whenever any mandid work not appearing on the schedule, he noted the facton the card and left the matter for Duffy to approve or not.If a man wanted to leave early because he was not well, orhad an illness in the family, he let the man go; he said atthe hearing that if he did not approve and they left anyway,there was nothing he could do about it. He had no authorityto discipline anyone, and he never did that. If a man didanything wrong, like drinking on the job, he only made anote to advise Duffy of the fact. He had nothing to do withthe pay of the men., One man testified that when looking forwork in September he spoke to Stacey, that Stacey ex-plained to him what the work was all about and checkedwhat hours the man could work-the applicant being astudent, and that he started to work that very night withoutspeaking to anyoneelse in management.Stacey recalled hedid speak to the new man, but added he then told Duffyabout the applicant, adding what he thought of him, andthat it was only after Duffy considered the matter and di-rected him to put the man to work, that he told him to reportfor duty.The fact Stacey was salaried and not hourly paid, the factsomeemployees thought he was a supervisor, the fact hechecked their timecards, and the fact he was a conduit ofmanagementpassing some special instructions to them, areindicia of supervisorystatus.Alone, and without regard toother record facts, they were not sufficient to fit a man intothe statutory definition. He really had nothing to do withhiringandfiring, he had nothing to do withsetting wagerates or changing them, and his instructions about workwere routine in nature. But the statute speaks of "responsi-ble" direction, and "effective" recommendations. As stated,Stacey's status is now moot in thiscase.Were it necessaryto decide, I would find he was not a supervisor as definedin the Act.C. Violations of Section 8(a)(1)The acts listed in the complaint and said to have coercive-ly restrained the employees in their exercise of the statutoryfreedom of choice in the matter of choosing or rejecting theUnion as collective-bargaining agent, substantially fall intotwo categories: (1) grants by the Company of valuablethings to the employees-Christmas bonuses of $8, $10, and$11 to a number of men, a raise in hourly rate to one man,promises of future raises, and quicker availability of equip-ment necessary to do the jobs-new or better mops andbrooms, cleaning soap, repair of the floor buffing machine,replacement of waste receptacles, painting supplies, etc.; (2)statements by the manager that the Company could not, orwould not, appraise the employees' merits for periodic rais-es because of the pendency of the question concerning rep-resentation raised by the Union's representation petition.Manager Duffy was the sole spokesman for the Respon-dent, the man whose words are said to have constituted theunfair labor practices which now make it impossible to holda fair election. Before deciding, on the total record, justwhat it is he said that had such a permanently debilitatingeffect upon the employees, and just what it is he did that heshould not have done,someobservations upon the natureof violations of Section 8(a)(1) of the Act are in order.Indeed, such comments are necessary here because theheart question of thecaseturns upon how pervasive, howseriously substantial, were the unlawful acts committed bythe Respondent. The determining rule of law is that enunci-ated by the Supreme Court inN.L.R.B. v. Gissel PackingCo., 395 U.S. 575 (1969). It says that when an employerrefusesto bargain and then proceeds to commit unfair laborpractices, you order an election, or a new election, when theunfair labor practices are minor, but you orderimmediatebargaining, without an election, when they were major. Theline of demarcation does not separate thosecaseswhere nounfair labor practices are committed from those where vio-lations of the Act are found. Rather, it deals only with caseswhere unfair labor practices have occurred, placing the mi-nor violationscasesin one class and the major violationscases in the other. Apart from the fact Duffy ordered newmops, brooms, and soap for the employees so that their liveswhile at work at night might be a littleeasier,all of theremaining unfair labor practices touch upon a single princi-ple of Board law.An employer faced with a petition for representation sta-tus filed by a union, or a Board election in the offing, isnevertheless privileged to continue his businessas usual, togive whatever periodicraiseshe always gave, to evaluateemployees for meritincreases-and give them-in accor-dance with established practice, or to keep giving Christmasbonuses asof old. The Board has repeatedly dismissed com-plaints chargingillegalgranting of benefits during the crit-ical period on the very grounds that the employer was doingwhat he had always done.Thrift Drug Co.,167 NLRB 426.The other side of this coin then holds that when an employerhas an established practice of giving periodic raises, or eval-uating employees at fixed intervals for possible meritraises,hemustadhere to his practice-petition or no petition,pending election or no pending election, and if he departsfrom his custom because of the question concerning repre-sentation then in the air, he violates the statute by his refusalto grant theraise,or by his refusal to consider requests forraises,as though there were no union organization cam- 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaign in the picture.Dodson 's Food Market, Inc., d/b/aDodson IGA Foodliner,194 NLRB 192 (1971).Experience has shown that in the practical application ofthese two interrelated rules of law the employer very oftenfinds himself in a difficult if not impossible position. A raisegiven during the very period when the Company is cam-paigning against the Union-as is its right and indeed asthis very Respondent was doing via a letter to its employ-ees-immediately is viewed asprima facieproof of an intentto bribe, and an unfair labor practice charge is filed. Theemployer is then put on the defensive; if in fact he had onlyimplemented an old practice,sometimes he convinces theBoard investigator and the charge against him is dismissedwithout further ado, and sometimes he must go to teal toprove his point and win final vindication before the Board.If he hesitates,2 and chooses to avoid even the risk of apossible litigation, his statement to his employees that de-spite past practice they must now await resolution of thequestion concerning representation, or the "union ques-tion," or "this union business," is understandable. Of coursethe test of what is coercive upon the employees, what there-fore constitutes a violation of Section 8(a)(1) of the statute,does not depend upon the good or bad faith of the employ-er, but rather upon the Board's expert conclusion of whatthe necessary effect of management's conduct is upon theemployees.,The point is emphasized here nevertheless, be-cause this rational explanation of an employer's election tohold his hand in such a situation is as likely to arise in theemployee's mind, as well as in mine and in that of the Board.When management conveys the thought it is fear of unjusti-fied prosecution that motivates his deferment of periodicraises, the sense of punishment for union activities is less-ened in the minds of the employees. Query: Should such anunfair labor practice be placed in the minor category-those which do not warrant an order to bargain without anelection under the rule ofGissel-orin the major categoryof the "aggravated" kind of misconduct by the doubtingcompany which refuses to bargain without a Board ballot-ing?John Sheldon, vice president and general manager, saidit is this Company's established policy to review every em-ployee 6 months after hiring for possible merit wage in-crease, to review each one again after 6 more months, andthen to do the same at 12-month intervals. A number ofemployees at work between the Union's demand for recog-nition on December 13 and the time of the election onJanuary 25, and who had been at work over 6 months, orwho had not been considered for merit raises although thepolicy period had passed, testified that they asked ManagerDuffy for a raise during that period. Duffy refused everyman's request. Some of the witnesses were precise in theirtestimony as to what the manager stated to be the reason forhis then position, some vacillated, and some simply were notclear. The collective testimony of the former employees who2The Hobson's choice is illustrated in thisverycase.Manager Duffyseveral times told employee Heaton he could not consider him for a raise"because if I gave you a raise during all of this election thing, that they couldcome back and say to him that he bribed me ' ." The complaintcalls thisan unfair labor practice. After a while Duffy yielded to Heaton's importun-mgs, and gave hun a raise The complaint calls this too an unfair laborpractice'spoke on this subject at the hearing clearly indicates Duffyin many of the conversations did base his refusal to act ondanger of possible litigation at that moment. In some in-stances, however, at least as recalled by certain witnesses atprecise points in their testimony, he did not bother to spec-ify his such concern, but simply gave assurance they wouldget the raises once the union was out of the way. The possi-bility that some employees formed the impression futureraiseswere being conditioned upon rejection of the Unionisvery positive one on this record. Duffy was presentthroughout the hearing but did not testify in defense. TheRespondent chose to rest at the conclusion of the GeneralCounsel's case-in-chief.Thus,Sczavanickiquoted Duffy as saying "there wasnothing he could do with the raises right now until the unionmatter was cleared up." AsGroosmanrecalled it: "he saidhis hands were tied until the union situation was settled andthat he would be unable to do anything in the way ofraises,not only to myself but all of the employees." According toHeaton:"his reply to me was, `Lyle, I can't give you a raiseor anybody else a raise, because if I gave you a raise duringall of this election thing,' that they could come back and sayto him that he bribed me...." From the witnessSzyman-ski:"he said that he couldn't do anything about it until theunion matter was settled."Grangertestified: "Mr. Duffyjust explained to me that I would have to wait until theunion thing was cleared up and I would have my raise."finally,Blair'srecollection: "Mr. Duffy told us that hewould give us our raise retroactively to when the unionproblem was over with...." On the authority of theBoard's decision inDodson IGA Foodliner, supra,I find thatby the above statement of Duffy to these six employeestheRespondent violated Section 8(a)(1) of the Act. Cf.N.L.R.B. v. Dorn's Transportation Co.,405 F.2d 706 (C.A.2, 1969).Between the idea of automatic, neutral deferment of rais-es pending proper resolution of a union question, and animplied promise of future reward for abandoning a unioncampaign, the line is very thin. If the message conveyed bymanagement, however obliquely phrased, is that the union,as distinguished from the question concerning representa-tion, must first be eliminated, the coercive intent, as well asthe inevitable effect upon the employees, is unquestionable.Itmay be that Duffy meant to say the same thing to all thepeople with whom he talked about raises, but as he did notchoose to give his own version of the conversation, it is onlyfair to take the testimony of the witnesses at face value, asthey remembered things.Combswas one of the three menwho received a Christmas bonus gift. He testified that aftergiving him the money, Duffy also told him, in the office,"that I would receive a raise, retroactive to October, afterthisUnion thing was settled."Tiggesexpressed his concernto the manager over a rumor that the Company might notbe able to retain part-time employees in the event the Unionbecame the bargaining agent. Duffy assured him this wasnot so, and in the conversation found occasion to ask Tigges"why was I behind the union and for it and what were mygrievances." When Tigges answered he was angry about nothaving received any raise, the manager said "raises wouldcome after the union business was over."ReckertestifiedDuffy asked him how he felt about the Union, and that he, FRANKLIN PARK MALL, INC.Recker, may have mentioned raises. Duffy then said "afterthe union blows over there would be a general wage in-crease." ToKarlet srequest for a raise Duffy said he "couldnot give me a raise because of this union business."I find that with these four statements to Combs, Tigges,Recker, and Karlet, Manager Duffy came too close topromising outright raises in return for the employees' rejec-tion of the Union, and therefore violated Section 8(a)(1) ofthe Act. I also find that his questioning of Tigges and Reck-er as to why they wanted a union, or what they soughtthereby to accomplish, Duffy unlawfully interrogated themon the subject as to which his statutory duty was to remainneutral, and thereby also violated Section 8(a)(1).Duffy, with another company agent, had occasion to visitthe Mall during the night shift on January 5, when he spokewith four or five employees. He asked them, in the generaltalk, about the Union, why they thought they needed aunion, and what their complaints were; this according to thetestimony, of course uncontradicted, of Sczavanicki andCombs. Solicitation of grievances from employees carryingon an organizational campaign and awaiting an election hasbeen held to be both improper interference with a free elec-tion and coercive conduct in violation of Section 8(1) of thestatute, and I so find here too.3D. ARaise, Gifts, and Other ConcessionsKarlet once asked for a raise but was refused; he had onlybeen at work 2 months. Shortly thereafter he was made aguard, and received a 25-cents-per-hour increase in pay. Hischange of status adequately justified his raise. Heaton, whohad been at work since 1971, several times asked to beevaluated for merit increase but was refused. Shortly afterthe election, on about February 1, he was given 35 centsmore per hour. Contrary to the language of the complaint,and contrary to the contention of the General Counsel, Icannot find that the granting of this raise to Heaton was anunfair labor practice. I am forced to this holding if onlybecause I could not coherently order the Respondent tosimultaneously stop giving raises and stop withholding rais-es. From the court's language inDorn's Transportation, su-pra;"damned if you do, damned if you don't.",The Respondent gave bonus checks in amounts varyingbetween $8 and $11 shortly before Christmas but afterlearning of the demand for recognition. The gifts were alsomade to employees who had not signed union cards. To oneman Duffy said the cash was "more handy than the turkey,"and to another that "this wasn't to be construed as a Unionbribe or whatever, but it was an annual thing they did'An indication there is, but proof positive that theChristmas gift in this case was no more than continuance ofan established practice, there is not on this record. There-fore, technical though it may be, I must also find that theRespondent gave something of value to the employees dur-ing the critical period of union organization, and the pen-dency of a representation petition, and thereby violated3RingMetals Co.,198 NLRBNo. 143, "where..an employer who hasnot previously had a practice of soliciting employee complaints, institutessuch a practice to coincide with an organizational campaign,the employerhas engaged in improper interference with his employees'freedom of choicein violation of Section 8(a)(1)."25Section 8(a)(1) of the Act.Cf.N.L.R.B. v. Exchange PartsCo., 375 U.S.405 (1964).There is indication in the testimony of one of the GeneralCounsel's witnesses that when Duffy went to the Mall onthe night of January 5 it was because of some difficulty orother unrelated to union activities. In fact the witness saidhe may have called the manager to come help resolve anapparent problem of personal misconduct by an employee.The manager's talk with a group of employees turned to theUnion,and he did ask them what were the complaints whichcaused them to try to organize.Theymentioned raises, butthe employees also told him they were inconvenienced bythe fact cleaning equipment and materials needed in theirwork were not available at the proper time,or were insuffi-cient, or were shabby.The Respondent had been supplyingthese necessary things in an irregularway, bypurchasingwhat was needed out of the office whenever the men report-ed their needs. Now Duffy said he would help matters byputting some petty cash money in the hands of a few menso they could quickly obtain what they needed from time totime. He gave each of three men about$20 in cash, to beaccounted for to thepenny,for purchases of such things ascleaning materials,new mops and brooms,and repair of thefloor buffing machines.The men thereafter used this moneyin such manner.It cannot be gainsaid that in a literal sense Duffy by thislargesse satisfied one of the demands of the employeeswhich underlay their desire to be represented by the Union.After all,he did associate this one desire of theirs with theprounion penchant of the moment, theydid tell him it ex-plained one of their impulses toward the Union, and he did,by satisfying that need,to some extent be it trivial orsubstantial-lesson their determination to vote in favor ofthe union later. I therefore must and do find, as the com-plaint alleges, that by making this petty cash arrangementas a concession to the employees,the Respondent also vio-lated Section 8(a)(1) of the Act.E. Section 8(a)(5)Were the unfair labor practices here found to have beencommitted so "disruptive of the election process" as to pre-clude "a fair election," under the rule ofGissel, supra? Ithink not. When some employees on January 5 told Duffyone of their grievances was' over the poor quality of thebrooms and mops they had to work with, and the inade-quate ready supply of soap and cleaning liquids, the manag-er called this "nickle and dime stuff." He was right, ofcourse, and they did not take issue with him; in fact at thehearing the phrase was referred to rather lightheartedly bythe witnesses. This is hardly the time of history for com-menting that it would take more than facilitating the capaci-ty of employees to operate more productively in their paidwork to wean them away from prounion tendencies. As tothe $8 or $10 each man got for Christmas, today it probablycould not even buy the traditional turkey. And the with-holding ofraises-which the company was free to deferanyway on the ground the employees were not yet techni-cally of sufficient merit-it was at best a borderline unfairlabor practice.There is a house-of-cards air about the whole case. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuffy's position that he was afraid he might be charged withbribery under Board law is built up into multiple acts ofinterference because he said the same thing to six or sevenemployees. As originally issued on March 16, 1973, thecomplaint said nothing about the cleaning equipment mademore easily available to the employees before the election.An amendment dated December 20 adds the allegation itwas unlawful of the company to have "granted... moneyto purchasework equipment and supplies to its employees."(Emphasis supplied.) At the hearing the General Counselamended the amended complaint by adding that the Re-spondent also granted "newequipment and supplies."(Againemphasis supplied.) These were the same "equipment andsupplies" for which Duffy gave the people money to makepurchases.Words without substance add nothing, either tothe complaint or the facts of record. The basic intendmentof the statute is to hold elections before employers are obli-gated to recognize an exclusive bargaining agent, and theBoard has times without number ordered new elections de-spite interference, and even unfair labor practices commit-ted by an employer. The election process is only bypassedwhere the illegal conduct precludes a fair election. Andfinally, there is nothing in this record to warrant an infer-ence that this Respondent will not post notices as required,and repeat whatever violations of Section 8(a)(1) have beenfound to have been committed in the past.Accordingly, I shall recommend dismissal of the refusalto bargain allegation of the complaint.The ObjectionsI find the evidence is sufficient to support the objectionsof the Union to the January 25, 1973, election. I thereforerecommend that the election be set aside and that a new onebe held when the Regional Director thinks proper.CONCLUSIONS OF LAW1.By informing employees that despite an establishedpractice no wage increases could be granted while a unionmatter is pending, by promising raises conditioned uponrejection of a collective-bargaining agent, by coercively in-terrogating employees concerning their reasons for unionactivities, by soliciting grievances from employees during aunion organizational campaign, and by giving bonuses andimproved working tools during the pendency of a represen-tation petition, the Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section8(a)(1) of the Act.2.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER4The Respondent, Franklin Park Mall, Inc., Toledo, Ohio,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Informing employees that despite an establishedpractice no wage increases could be granted while a unionmatter is pending, promising raises conditioned upon rejec-tion of a collective-bargaining agent, coercively interrogat-ing employees concerning their reasons for union activities,soliciting grievances from employees during a union organi-zational campaign, or giving bonuses and improved work-ing tools during the pendency of a representationproceeding.(b) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise of theirright to self-organization, to form, loin, or assist any labororganization, to engage in other concerted activities for thepurpose of-collective bargaining, or other mutual aid orprotection, or to refrain from any and all such activities.2.Take the following affirmative action whichisneces-sary to effectuate the policies of the Act:(a) Post at its place of business in Toledo, Ohio, copiesof the notice attached hereto marked "Appendix." S Copiesof said notice, on forms provided by the Regional Directorfor Region 8, after being duly signed by an authorized repre-sentative of the Respondent, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not 'altered, defaced, or cov-ered by any other material.(b)Notify the Regional Director for Region 8, in writing,within 20 days from the receipt of this decision, what stepsthe Respondent has taken to comply herewith.IT IS HEREBYFURTHER ORDERED that the complaint be, andithereby is dismissed, insofar asitallegesa violation ofSection 8(a)(5) of the Act.4 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National LaborRelations Board,the findings,conclusions, and recommended Order herein shall, as providedin Section102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes5 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all parties had the opportunity topresent their evidence the National Labor Relations Boardhas found that we violated the National Labor RelationsAct, and has ordered us to post this notice and we intendto carry out the order.The Act gives all employees these rights: FRANKLIN PARK MALL, INC.To engageself-organizationTo form, join, or help unionsTo bargain cotively through a representativeof their own choosiTo act togetherfor collective bargaining orother mutual aid or pr tectionTo refrain fromany and all of these things.WE WILL respect your rightsto self-organization, toform, join or assist any labor organization,to bargaincollectively in respect to terms or conditions of employ-ment through Service EmployeesLocal No.3, affiliat-edwith Service Employees InternationalUnion,AFL-CIO-CLC, or anyrepresentative of your choice,or to refrain from suchactivity,and WE WILL NOT inter-fere with,restrain,or coerce our employees in the exer-cise of these rights.WE WILL NOTinform our employees that despite anestablished practice no wage increase can be grantedwhile a union matter is pending,promise raises condi-tioned upon rejection of a collective-bargaining agent,coercivelyinterrogate our employees concerning their27reasons for union activity, solicit grievances from em-ployees during a union organizational campaign, orgive bonuses and improved working tools during thependency of a representation petition before the LaborBoard.DatedByFRANKLIN PARK MALL, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Suite 1695, Anthony J. CelebrezzeFederal Building, 1240 E. 9th Street, Cleveland, Ohio 44199,Telephone 216-522-3715.